Investment Advisory Agreement Calvert Asset Management Company, Inc. The Calvert Fund Addendum to Schedule A As compensation pursuant to Section 4 of the Investment Advisory Agreement between Calvert Asset Management Company, Inc. (the "Advisor") and The Calvert Fund dated March 1, 1999, the Advisor is entitled to receive from the Funds an annual advisory fee (the "Fee") as shown below. The Fee shall be computed daily and payable monthly, based on the average daily net assets of the Funds. Calvert Income Fund 0.40% of the first $2 billion; 0.375% of all assets above $2 billion up to 7.5 billion; 0.35% of all assets above $7.5 billion up to $10 billion; and 0.325% of all assets above $10 billion Calvert New Vision Small Cap Fund 0.75% Calvert Short Duration Income Fund 0.35% of the first $750 million; 0.325% of the next $750 million; and 0.30% on all assets above $1.5 billion Calvert Long-Term Income Fund 0.40% Calvert Ultra-Short Income Fund 0.30% of the first $1 billion; 0.29% of all assets above $1 billion Calvert Government Fund 0.40% Calvert High Yield Bond Fund 0.65% Calvert Short-Term Government Fund 0.45% THE CALVERT FUND BY: William M. Tartikoff Vice President and Secretary Calvert ASSET MANAGEMENT Company, INC. BY: Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective
